                EXHIBIT
Case 2:19-cv-01230-JPS FiledD
                            06/01/20 Page 1 of 37 Document 28-4
   Mt Pleasant Police Department                                                Continuation
Incident Report Number   Incident Location:                                       Incident Date:

13-020923                      16th St/S Green Bay Rd                              09/03/2013

     without incident.

     In the emergency room, once medical staff had taken all of his vitals and had
     gotten him into his room, Ofc Giese requested that I perform field sobriety
     tests on MICHAEL KOWALCZUK. Ofc Giese explained that he had reason to believe
     that KOWALCZUK was operating while intoxicated at the time of the stop. He
     also told me that due to their physical confrontation, he believed that
     MICHAEL KOWALCZUK may react negatively to Ofc Giese performing fields, so he
     requested that I perform them.

     Ofc Giese advised me that this would be MICHAEL'S second offense for operating
     while intoxicated. Later we learned that MICHAEL had not yet been convicted
     of his first OWI, so this was still a first offense at this point. I did read
     to him, verbatim, the informing the accused where he did agree to a blood
     draw.

     I then went into MICHAEL KOWALCZUK'S room to conduct the tests.

     HORIZONTAL GAZE NYSTAGMUS TEST

     KOWALCZUK was in a c-spine neck collar at the time of all three of these
     tests. He said he did feel he could complete the tests. I did check his eyes
     for equal tracking and equal pupil size. He did have equal pupil size,
     however his left eye seemed to be slightly cross eyed. I then began the test
     and observed lack of smooth pursuit in both eyes. Onset of nystagmus prior to
     45 degrees in both eyes, and distinct nystagmus at maximum deviation in his
     right eye. In his left eye, his eye would not track all the way out to
     maximum deviation. KOWALCZUK told me that he could not see over there due to
     his injury. I asked him how far he could see my finger when I moved it in
     front of him, and he could see it until about 45 degrees, where I did observe
     nystagmus. The results of this test was 5 clues, which is a failure.

     ONE LEG STAND TEST

     I instructed MICHAEL KOWALCZUK how to stand while I demonstrated the test.
     After explaining and demonstrating the test I asked KOWALCZUK to begin and he
     did raise his right foot off of the ground and counted in the correct manner
     until the count of 1,025, at which point he placed it down and picked it back
     up. I only observed one clue in this test, which results in a pass.

     WALK AND TURN TEST

     I explained and demonstrated the test to KOWALCZUK. He did start the test
     before I told him to, and on the return steps, the first step he did not walk
     heel to toe. Those were the two clues I observed for the test, which does
     result in a failure.




Reporting Officer(s):                                   ID Number   ID Number          Pages::
 Vanschyndel, Case 2:19-cv-01230-JPS
               Christian  G.         Filed 06/01/20 Page 2 of 37 Document 28-4
                                                       00316                                2 Of 3
   Mt Pleasant Police Department                                                      Continuation
Incident Report Number   Incident Location:                                             Incident Date:

13-020923                      16th St/S Green Bay Rd                                    09/03/2013

     I relayed the results to Ofc Giese and we agreed that KOWALCZUK would be
     placed under arrest for operating while intoxicated in addition to his other
     charges.

     I did take photographs of MICHAEL KOWALCZUK'S injuries. He had scrapes on his
     arms and legs from the road. His most significant injury were some facial
     fractures around the orbital bone of his left eye. I did take photographs of
     his injures with and without scale, and the photos were later downloaded into
     the DIMS computer at the Mt Pleasant Police evidence room.

     Ofc Kelley and I remained at the hospital with KOWALCZUK until he was
     medically released. Prior to Ofc Kelley transporting KOWALCZUK to the Racine
     County Jail, I did have him sign a medical release form, authorizing the
     police department to view his injuries on the medical record.

     I have nothing further at this time.           Please see other officer's reports for
     additional information.

     Ofc C Van Schyndel #53
       CVS/rv 9/3/13




Reporting Officer(s):                                         ID Number   ID Number          Pages::
 Vanschyndel, Case 2:19-cv-01230-JPS
               Christian  G.         Filed 06/01/20 Page 3 of 37 Document 28-4
                                                       00316                                      3 Of 3
                                                                                                                                                                                                            Date:
                                                         Mt Pleasant Police Department                                                               Incident Report
                                             Incident:




                                                                                                                                                                                             09/03/2013
                                              Hands/fists/feet Etc
                                             Incident Report Number:                                Between: Date - Time                     And/At: Date-Time

                                                13-020923                                                                                        9/3/13                       00:35
                                              Incident Location:

                                               16th St/S Green Bay Rd
                                             CFS                                      CFS
                                                                                      CFS Code-2:                          CFS
                                                                                                                           CFS Code-3:                   CFS Code-4:
                                             CFS Code-1:
                                                 Code-1:                                  Code-2:                              Code-3:                   Offense Code-4:

                                              0440                                     2111                                 OBSTRU                        PURSUT
                                             CFS
                                             CFS Code-5:
                                                 Code-5:                              CFS
                                                                                       CFSCode-6:
                                                                                           Code-6:                         CFS
                                                                                                                           CFS Code-7:
                                                                                                                               Code-7:                   CFS
                                                                                                                                                         CFS Code-8:
                                                                                                                                                             Code-8:


                        Name (Last, First, Middle)                                                                         DOB:                          Race/Sex



Address: (Address, City, State, Zip)                                                                                                                     Home Phone Number




                                                                                                                                                                                                          CFS
                                                                                                                                                                                                            CFS
                                                                                                                                                                                                              Code-1:
Employer                                                                                                                                                 Work Phone Number




                                                                                                                                                                                                                Code-1:
Employer Address                                                                                                                                         Cell Phone Number




                                                                                                                                                                                            0440
                        Name (Last, First, Middle)                                                                         DOB:                          Race/Sex



Address: (Address, City, State, Zip)                                                                                                                     Home Phone Number



Employer                                                                                                                                                 Work Phone Number



Employer Address                                                                                                                                         Cell Phone Number




    NAMES

    Arrested-1
    Kowalczuk, Michael AW/M-25of5826 Sunset Bl;MP, Racine,WI,53406
    DOB: 03/11/1988    DL: K422-5418-8091-04
    HT: 510    WT: 135   Hair: Brown
    Eyes: Green

    Booking#: 13-000735

    Case#        Charge           Description                             Ct
    ==========================================================================


                                                                                                                                                                                                            Incident Report Number:
    13-020923    346.04(2)        Failure to Obey Officer/Sign            1




                                   Vehicle Information: (Year, Make, Model, Style, Color)

       Driver                      1997, Ford, Taurus, Sedan-4 Door, Green/Green
License Number:                    State:                     Expiration Year:              Vin:                                                                       Insurance Company:
                                                                                                                                                                                            13-020923




       216MJW                                WI                      2014                                       1FALP52U1VG312547
Other Vehicle Information:                                                                                                                   NCIC#



Reporting Officer(s):                                                                                                      Payroll Number:   Payroll Number:           Report Date:

 Giese, Eric J.                                                                                                              00353
Time Received:                    Time Cleared:               Unit(s) Assigned:                                            Pages:

    00:35:01                         05:55:33                  119, 125, 126, 130, 133, 135p                                                                     1 Of 6
Reviewed by:                                                                                Payroll Number                 Copy To

Vaccaro, Jason                        00297
               S.2:19-cv-01230-JPS Filed
            Case                         06/01/20 Page 4 of 37 Document 28-4
   Mt Pleasant Police Department                                                           Continuation
Incident Report Number   Incident Location:                                                  Incident Date:

13-020923                      16th St/S Green Bay Rd                                         09/03/2013

     13-020923           940.20(2)            Battery To Officer                                1

     13-020923           946.41               Obstructing Officer                               1

     13-020923           946.49(1)(a)         Bail Jumping                                      1


     Arrested-2
     Kowalczuk, Jeffrey AW/M-55of5826 Sunset Bl;MP, Racine,WI,53406
     DOB: 11/12/1957    DL: K4224215741206
     HT: 507    WT: 190   Hair: Brown
     Eyes: Hazel
     Home Phone:(262) 634-7863

     Booking#: 13-000736

     Case#        Charge           Description                             Ct
     ==========================================================================
     13-020923    946.41           Obstructing Officer                     1

     13-020923           947.01               Disorderly Conduct                                1


     Mentioned-1
     Kowalczuk, Nicholas JW/M-30of5826 Sunset Bl;MP, Racine,WI,53406
     DOB: 05/20/1983   DL: K4226308318008


     Mentioned-2
     Kowalczuk, NancyW/Fof5826 Sunset Bl;MP, Racine,WI,53406

     ---------------------------------------------------------------------------

     NARRATIVE

     On Tuesday, 9/3/13, I, Ofc Giese, was in full uniform, in marked squad 130,
     on patrol in the Village of Mt Pleasant, Racine County, Wisconsin. At
     approximately 12:30am, I was westbound on 16th St, approaching Oakes Rd, in
     which I observed a vehicle make a turn eastbound onto 16th St off of Oakes
     Rd, in which the vehicle took a rather wide turn, and as he drove past me,
     he appeared to be accelerating. This garnered my attention to the vehicle,
     at which point I conducted a u-turn and followed the vehicle. As I was
     following the vehicle eastbound on 16th St, the speed limit was 35 MPH, I
     was pacing the vehicle, approximately 5 to 6 car lengths behind, at 40
     MPH. I then continued to follow it, and once it passed Emmertsen Rd, the




Reporting Officer(s):                                              ID Number   ID Number          Pages::
             Case 2:19-cv-01230-JPS Filed 06/01/20 Page
 Giese, Eric J.                                         5 of 37 Document 28-4
                                                      00353                                            2 Of 6
   Mt Pleasant Police Department                                                Continuation
Incident Report Number   Incident Location:                                       Incident Date:

13-020923                      16th St/S Green Bay Rd                              09/03/2013

     speed limit changes to 25 MPH, and the vehicle continued at it's same pace
     of 40 MPH.

     It should be noted that my squad camera was operational and running during
     this time. It should also be noted that the squad camera and audio was
     running during the entire time of this incident.

     After we passed the 25 MPH speed limit sign, I paced for another driveway,
     at which point I then activated my lights. As soon as I activated my
     lights, the vehicle in front of me put it's brakes on, knowing that I was a
     law enforcement officer and attempting to stop the vehicle. The vehicle
     had Wisconsin plate, 216MJW. We continued for 2/10 of a mile with just my
     red and blue lights on. We were approaching Green Bay Rd. He put his
     blinker on to make a right turn, as we approached the intersection of Green
     Bay Rd. The light was red, at which point the vehicle did not come to a
     complete stop, and then took a right, southbound onto Green Bay Rd. At
     this point, based on my training and experience, the vehicle was not going
     to stop for my lights, so I activated my siren. The vehicle did list to
     Sunset Blvd, and knowing that Sunset Blvd was two blocks ahead, I was
     assuming that this was where this party was going, based on my training and
     experience that sometimes intoxicated drivers try to make it home before
     stopping. We continued forward, and the vehicle then turned onto Sunset
     Blvd, heading back west. The vehicle then came to a stop on Sunset Blvd.
     While I was following the vehicle, the vehicle followed all of the traffic
     signs, was going 40 MPH, so it was not increasing speed, and it had it's
     lights on. At this point we went an additional 2/10 of a mile with the
     lights and sirens on, for a total distance since I initiated my lights the
     first time of 4/10 of a mile.

     The vehicle did stop, and I did notice the driver side door open up.
     Again, based on my training and experience, when the driver side door
     opens, the driver usually attempts to flee and run into their home before
     police are able to apprehend them. At that point I ordered the driver to
     get back into the vehicle and show me his hands and I drew my service
     weapon on the party. The suspect, later identified as MICHAEL KOWALCZUK,
     complied and showed me his hands, at which point I approached the vehicle,
     fearing that he would still try to take off, holstered my weapon, placed
     him in a blanket escort, had KOWALCZUK exit the vehicle and told him to get
     onto the ground. I told him to get on the ground so he would be unable to
     run away from me. At this point, he said "what did I do man." Based on
     the fact that he was not complying with my orders of getting on the ground,
     I then performed a hug yourself decentralization and directed KOWALCZUK to
     the ground. While on the ground, he had his hands underneath him, at which
     point I again told him to get on his stomach and put his hands behind his
     back. He was flailing on the ground, not complying with my commands, so I
     was forced to draw my taser, and I ordered him to place his hands behind
     his back, get on his stomach, or he would be tased. At this point he did




Reporting Officer(s):                                   ID Number   ID Number          Pages::
             Case 2:19-cv-01230-JPS Filed 06/01/20 Page
 Giese, Eric J.                                         6 of 37 Document 28-4
                                                      00353                                 3 Of 6
   Mt Pleasant Police Department                                                Continuation
Incident Report Number   Incident Location:                                       Incident Date:

13-020923                      16th St/S Green Bay Rd                              09/03/2013

     comply. He got on his stomach, put his hands behind his back, at which
     point I put my taser back in it's holster and I was able to detain
     KOWALCZUK.

     At that point I advised dispatch that I had one detained and the situation
     was temporarily under control until my backup officer arrived on scene.

     I then observed, from the northwest, two parties approaching. At this
     point they were approaching and yelling "what is going on." At this point
     I had to disengage from KOWALCZUK and order them to stay back. At that
     point, KOWALCZUK then sat up from the ground and got up. While I was
     giving orders to stay back for the parties later identified as JEFFERY
     KOWALCZUK and NICHOLAS KOWALCZUK to stay back, I also gave orders for
     MICHAEL to stay on the ground. At this point, as he was attempting to get
     up, I then decentralized him and directed him back to the ground so that I
     could gain control. While I directed him back to the ground, he was on his
     back, at which point he then kicked me in the abdomen, causing me pain. He
     then kicked me a second time, this time in the genitalia, again causing
     pain, and I told him to stay down, at which point he kicked me off of him.
     Based on his continuous assaultive behavior, and the fact that two other
     males were approaching, I used a focus strike to the face of KOWALCZUK to
     imped his assaultive behavior. I did one focused strike to his face, at
     which point JEFFERY then rushed at me with closed, clenched fists. I then
     had to disengage for safety because I feared for my safety that I was out
     numbered 4 to 1, and that the situation would rapidly deteriorate and I
     would not be in a position of advantage. At this point I then stood up and
     drew my taser. KOWALCZUK got up and then approached me in an aggressive
     manner, at which point he turned his back as I drew my taser and deployed a
     distance taser deployment successfully onto KOWALCZUK'S back while he was
     handcuffed. The taser deployment ran for a 5 second cycle, and he landed
     onto the pavement. Again, both JEFFERY and NICHOLAS were screaming and
     yelling at me, stating that they were going to "kick my ass," and that
     "after work I should come on over." At that point we were at a stand off
     and I told them to stay back, and we were yelling back and forth from the
     car. At that point MICHAEL was getting up again, continuing to not comply
     with my commands, so, based on his continuous, active resistance and
     assaultive behavior, I initiated a second 5 second cycle on the taser to
     MICHAEL, which was again successful and he again collapsed to the ground.
     At this time I notified dispatch that the taser was deployed twice and
     inquired if back up was coming to stabilize the scene since I advised
     dispatch to have the cover officers "step it up".

     Additional officers from the City of Racine and Mt Pleasant arrived to
     defuse the situation with JEFFERY, NICHOLAS, and NANCY, who was also at the
     scene screaming and yelling.




Reporting Officer(s):                                   ID Number   ID Number          Pages::
             Case 2:19-cv-01230-JPS Filed 06/01/20 Page
 Giese, Eric J.                                         7 of 37 Document 28-4
                                                      00353                                 4 Of 6
   Mt Pleasant Police Department                                                   Continuation
Incident Report Number   Incident Location:                                          Incident Date:

13-020923                      16th St/S Green Bay Rd                                 09/03/2013

     During the initial stop, JEFFERY was detained by City of Racine Police
     officers, at which point, based on MICHAEL being in custody, I made a
     determination not to arrest JEFFERY at that time. But in reviewing the
     squad camera, and the situation of the evening, if it wasn't for JEFFERY
     and NICHOLAS coming out and creating a scene, the tasering and the
     assaultive behavior would not have happened, since the scene was
     temporarily under control before they came out. Based on that, I'm sending
     a recommendation for charges on JEFFERY KOWALCZUK for obstructing and
     disorderly conduct.

     After officers arrived and stabilized the scene, rescue was also dispatched
     for MICHAEL. I then had MICHAEL stand up, and I searched him, search
     incident to arrest, and I then checked his handcuffs for fit and double
     locked them. I then removed the taser probes and placed them in the back
     of squad 130. I removed the taser cartridge, placing the taser probes face
     down, and placed it into the car for evidence. I also gave my taser to Sgt
     Vaccaro and he gave me a new one for downloading.

     Sgt Vaccaro also arrived on scene to speak with the father of JEFFERY
     because he requested to speak with a supervisor regarding his police
     brutality claim against his son.

     MICHAEL was then transported to St Mary's Medical Center by South Shore
     ambulance. While speaking with MICHAEL, he had an odor of intoxicants
     emanating from his body, his eyes were blood shot and glassy, and I asked
     him if he had anything to drink, and he stated that he did have a couple of
     beers. I then searched his vehicle, search incident to arrest, and nothing
     significant was found.

     Based on the fact that there was no other significant value to the vehicle,
     the vehicle was left, parked legally on the road.

     I then made my way to the hospital, in which Ofc Van Schyndel conducted the
     OWI portion of the arrest on MICHAEL. See Ofc Van Schyndel's initial
     report. Initially we thought that this was his second offense OWI, but we
     were looking at NICHOLAS' record. This was determined to be MICHAEL'S
     first OWI.

     I then filled       out the following citations for MICHAEL:
     Q859581-2 for       resisting/failing to stop/fleeing, state statute 346.04(2t)
     Q859580-1 for       exceeding speeds in zone (11-15 MPH), state statute 346.57(5)
     Q859579-0 for       OWI 1st offense, state statute 346.63(1)(a)

     In looking at CCAPS, MICHAEL was out on bond for Racine case 2013CM001594
     for disorderly conduct and a pending OWI, Racine County court case
     2013TR012985 & 86.




Reporting Officer(s):                                      ID Number   ID Number          Pages::
             Case 2:19-cv-01230-JPS Filed 06/01/20 Page
 Giese, Eric J.                                         8 of 37 Document 28-4
                                                      00353                                    5 Of 6
   Mt Pleasant Police Department                                                    Continuation
Incident Report Number   Incident Location:                                           Incident Date:

13-020923                      16th St/S Green Bay Rd                                  09/03/2013

     I filled out        a DA rec form for MICHAEL, issuing him felony arrest number
     13C20923-01a        for battery to law enforcement officer, based on the fact that
     he kicked me        twice, causing me pain, during the scuffle and altercation,
     violation of        state statute 940.20(2).

     Misdemeanor arrest number 13C20923-01b for resisting, for failing to follow
     my commands, as I had to decentralize him twice and taze him, violation of
     state statute 946.41.

     Misdemeanor arrest number Q859581-2 for failure to stop/flee, for the not
     stopping for my lights and sirens for 4/10 of a mile, violation of state
     statue 346.04(2t).

     Misdemeanor arrest number 13C20923-01d for bail jumping for the open Racine
     County case, violation of state statute 946.49(1)(a).

     Ofc Van Schyndel also took pictures, see his supplemental report to this
     case.

     I also filled out a DA form for JEFFERY KOWALCZUK. I issued him
     misdemeanor arrest number 13D20923-01a for obstructing, state statute
     946.41, and misdemeanor arrest number 13D20923-01b for disorderly conduct,
     violation of state statute 947.01, based on the fact that the he created a
     large disturbance in the neighborhood with a number of police departments,
     and also Ofc Nick Contreras from the Racine Police Department was called by
     the neighbors to come out. It should be noted that Contreras was not on
     duty at the time.

     MICHAEL was held on all charges and turned over to the Racine County Jail
     after he was medically cleared at the hospital.

     I then took the legal blood kit from MICHAEL and placed it into evidence in
     the Mt Pleasant Police Department evidence processing refrigerator, and
     also placed the taser cartridge that was spent into evidence per policy.

     This case should be cleared by arrest, nothing further.

     Ofc E Giese #57
       EG/rv 9/3/13




Reporting Officer(s):                                       ID Number   ID Number          Pages::
             Case 2:19-cv-01230-JPS Filed 06/01/20 Page
 Giese, Eric J.                                         9 of 37 Document 28-4
                                                      00353                                     6 Of 6
    Mt Pleasant Police Department
13-020923        16th St/S Green Bay Rd                                                09/03/2013
                                      Original CFS Code - 1:   New CFS Code -1 :   New CFS Code - 2:

                                      0440

NARRATIVE



      On 09/03/2013 this writer, A.Yust (Evidence / Property Custodian)
retrieved the sealed Wisconsin Implied Consent blood kit from the secure
evidence room refrigerator. After which the kit was prepared per procedure for
mailing to the Wisconsin State Lab of Hygiene in Madison for analysis. The kit
was later was taken to the West Racine Post Office for mailing. Nothing
further.




Yust, Andrew                                                     99302                        09/03/2013

Yust, Andrew                            99302                                         1 Of 1


            Case 2:19-cv-01230-JPS Filed 06/01/20 Page 10 of 37 Document 28-4
    Mt Pleasant Police Department
13-020923        16th St/S Green Bay Rd                                                09/03/2013
                                      Original CFS Code - 1:   New CFS Code -1 :   New CFS Code - 2:

                                      0440

NARRATIVE

On 9/3/13 at 2pm, I was handed the legal blood kit at shift change. I
transported it to the west Racine Post Office where it was turned over.

Ofc. P. Albers 58




Albers, Patrick T.                                               00352                        09/03/2013

Vaccaro, Jason S.                       00297                                         1 Of 1


            Case 2:19-cv-01230-JPS Filed 06/01/20 Page 11 of 37 Document 28-4
    Mt Pleasant Police Department
13-020923        16th St/S Green Bay Rd                                                09/03/2013
                                      Original CFS Code - 1:   New CFS Code -1 :   New CFS Code - 2:

                                      0440

NARRATIVE

On Sunday, September 15th 2013 I, OFC GIESE, received a lab report from WSLH
with KOWALCZUK's blood results from his legal blood draw. The reported value
was 0.106 g / 100mL of EtOH. Based on this result I issued KOWALCZUK citaiton
S615938-1 for Operating with a PAC (1st), SS 346.63 (1)(b). I also filled out
a form letter informing KOWALCZUK of his citation and court procedure, a copy
was made of the letter. I also filled out the Administrative Review request
and then mailed KOWALCZUK his citation, Administrative review and form letter.

This case is clear.

Forward to DA for blood results since if convicted on his first OWI on June
30th from WSP this will turn into his second.

OFC GIESE
#57




Giese, Eric J.                                                   00353                        09/16/2013

Soens, Matthew J.                       98003                                         1 Of 1


            Case 2:19-cv-01230-JPS Filed 06/01/20 Page 12 of 37 Document 28-4
    Mt Pleasant Police Department
13-020923        16th St/S Green Bay Rd                                                09/03/2013
                                      Original CFS Code - 1:   New CFS Code -1 :   New CFS Code - 2:

                                      0440

NARRATIVE



      On 10/17/2013 this writer, A.Yust (Evidence / Property Custodian)
completed the request of ADA Rebecca Sommers. Her request was that if there
was video for the squad that Off. Chris Vanschnydel was driving the night of
the incident, and if there was squad video. Off. Vanschnydel was driving sq#
133, which had no active camera at time of incident. She also authorized copy
of video (PR# 13-1441-01) for Attorney Patrick Cafferty, this being Off. Eric
Giese s sq# 130. A copy was made and sent to records for pick up, also an
e-mail was sent to Attorney Cafferty advising such. All e-mails were scanned
into the attachment tab of complaint. Nothing further.




Yust, Andrew                                                     99302                        10/17/2013

Yust, Andrew                            99302                                         1 Of 1


            Case 2:19-cv-01230-JPS Filed 06/01/20 Page 13 of 37 Document 28-4
    Mt Pleasant Police Department (MPPD)
13-020923        16th St/S Green Bay Rd                                                09/03/2013
                                      Original CFS Code - 1:   New CFS Code -1 :   New CFS Code - 2:

                                      0440


NARRATIVE



      On 05/29/2014 this writer, A.Yust (Evidence / Property Custodian)
completed the request of ADA Rebecca Sommers. Her request was for copies of
photos, squad video and any radio traffic for this complaint. She also
authorized the same for Attorney Patrick Cafferty upon his request. Two (2)
copies were made of the photos from the DIMS system. I also made two (2)
copies of the squad video (PR# 13-1441-01). I did check for the any rado
traffic that may have been inventoried, of which was none. ADA Sommers copies
were sent to her office, and Attorney Cafferty s were sent to records for his
pick up. I did send an email to Attorney Cafferty and advised him of such. All
emails were scanned into the attachment tab of this complaint. Nothing
further.




Yust, Andrew                                                     99302                        05/29/2014

Yust, Andrew                            99302                                         1 Of 1


            Case 2:19-cv-01230-JPS Filed 06/01/20 Page 14 of 37 Document 28-4
    Mt Pleasant Police Department (MPPD)
13-020923        16th St/S Green Bay Rd                                                09/03/2013
                                      Original CFS Code - 1:   New CFS Code -1 :   New CFS Code - 2:

                                      0440


NARRATIVE



      On 06/06/2014 this writer, A.Yust (Evidence / Property Custodian)
completed the request from ADA Matthew Hastings. His request was for a copy of
a squad video, which was inventoried under PR# 13-1441-01. Copy on CD disc was
sent to his office. Email and the Additional Info Request sheet were scanned
into the attachment tab of this complaint. Nothing further.

.




Yust, Andrew                                                     99302                        06/06/2014

Yust, Andrew                            99302                                         1 Of 1


            Case 2:19-cv-01230-JPS Filed 06/01/20 Page 15 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 16 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 17 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 18 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 19 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 20 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 21 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 22 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 23 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 24 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 25 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 26 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 27 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 28 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 29 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 30 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 31 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 32 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 33 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 34 of 37 Document 28-4
Case 2:19-cv-01230-JPS Filed 06/01/20 Page 35 of 37 Document 28-4
 Mt Pleasant Police Department (MPPD)                                                                                      Property Report
Property Number:                          Case Number          Location:                                                           Incident Date:

 13­001433                                 13­020923           31&16th;MP                                                           09/03/2013 00:35:01
Name (Last, First, Middle)                                                                              DOB:                       Race/Sex:

  K
Address: (Address, City, State, Zip)                                                                                               Home Phone Number:



                                                                     Details of Recovery
Recovered Location: (Address, City, State, Zip)                                                                                    Recovery Date:

                                                                                                                                    09/03/2013 03:20:48
Found in Possession of:                                                       Address: (Address, City, State, Zip)



                             Place Retained:
                                                                                     Sent to Property Room
       Evidence                                                                                                                             Found Property
                                                                                     09/03/2013 03:20:48

    ---------------------------------------------------------------------------
    Item#    Type       Reason
    ---------------------------------------------------------------------------
     1       Article    Evidence
           Description: Legal blood kit with Michael's blood
            Quan/Value: 1.000 / $1.00
    Disposition: Sent To Property Room


       2     Article    Evidence
           Description: Spent TASER cartridge with wires and probes used on
    deployment
            Quan/Value: 1.000 / $1.00
    Disposition: Sent To Property Room




Reporting Officer:                                                             Reviewed by:                                                     Report Date
 Giese, Eric J                                                 00353           Yust, Andrew                                99302                09/03/2013
                                                                  Disposition of Property
Release Date:                            Proof of Ownership:                   Signature of Officer Authorizing Release:

 09/03/2013 09:11:07
Owner - Agent Printed Name:                                                    Owner - Address:



Signature of Owner - Agent:                                                    Signature of Officer Releasing Property:
                               Case 2:19-cv-01230-JPS Filed 06/01/20 Page 36 of 37 Document 28-4
 Mt Pleasant Police Department (MPPD)                                                                                      Property Report
Property Number:                          Case Number          Location:                                                           Incident Date:

 13­001441                                 13­020923           31&16th;MP                                                           09/03/2013 00:35:01
Name (Last, First, Middle)                                                                              DOB:                       Race/Sex:



Address: (Address, City, State, Zip)                                                                                               Home Phone Number:



                                                                     Details of Recovery
Recovered Location: (Address, City, State, Zip)                                                                                    Recovery Date:

                                                                                                                                    09/04/2013 13:10:42
Found in Possession of:                                                       Address: (Address, City, State, Zip)



                             Place Retained:
                                                                                     Sent to Property Room
       Evidence                                                                                                                             Found Property
                                                                                     09/04/2013 13:10:42

    ---------------------------------------------------------------------------
    Item#    Type       Reason
    ---------------------------------------------------------------------------
     1       Article    Evidence
           Description: Squad video of incident
            Quan/Value: 1.000 / $0.00
    Disposition: Sent To Property Room




Reporting Officer:                                                             Reviewed by:                                                     Report Date
 Yust, Andrew                                                  99302           Yust, Andrew                                99302                09/03/2013
                                                                  Disposition of Property
Release Date:                            Proof of Ownership:                   Signature of Officer Authorizing Release:



Owner - Agent Printed Name:                                                    Owner - Address:



Signature of Owner - Agent:                                                    Signature of Officer Releasing Property:
                               Case 2:19-cv-01230-JPS Filed 06/01/20 Page 37 of 37 Document 28-4
